
	
		II
		111th CONGRESS
		1st Session
		S. 1309
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2009
			Mr. Bayh (for himself,
			 Mrs. Lincoln, and
			 Mr. Burris) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title IV of the Social Security Act to ensure
		  funding for grants to promote responsible fatherhood and strengthen low-income
		  families, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Responsible Fatherhood and Healthy Families Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					TITLE I—Promoting Responsible Fatherhood and Strengthening
				Low-Income Families
					Sec. 101. Healthy marriage promotion and responsible fatherhood
				programs.
					Sec. 102. Elimination of separate TANF work participation rate
				for 2-parent families.
					Sec. 103. Ban on recovery of medicaid costs for
				births.
					Sec. 104. Improved collection and distribution of child
				support.
					Sec. 105. Grants to States to conduct demonstration projects to
				promote economic opportunity for low-income parents.
					Sec. 106. State assessments of barriers to employment and
				financial support of children.
					Sec. 107. Collection of child support under the supplemental
				nutrition assistance program.
					Sec. 108. Grants supporting healthy family partnerships for
				domestic violence intervention and prevention.
					Sec. 109. Procedures to address domestic violence
				prevention.
					TITLE II—Revenue provisions
					Sec. 201. Modifications to the earned income tax
				credit.
					Sec. 202. Clarification of economic substance
				doctrine.
					Sec. 203. Penalty for
				understatements attributable to transactions lacking economic substance,
				etc.
					Sec. 204. Denial of deduction for interest on underpayments
				attributable to noneconomic substance transactions.
				
			2.FindingsCongress makes the following
			 findings:
			(1)The most
			 important factor in a child’s upbringing is whether the child is brought up in
			 a loving, healthy, supportive environment.
			(2)Children who grow
			 up with two parents are, on average, more likely than their peers in
			 single-parent homes to finish high school and be economically
			 self-sufficient.
			(3)Father-child
			 interaction, like mother-child interaction, has been shown to promote the
			 positive physical, social, emotional, and mental development of
			 children.
			(4)Children
			 typically live without both parents when parents are divorced or did not marry.
			 More than 1/3 of all marriages end in divorce, and 60
			 percent of divorcing couples have children. Almost 4 in 10 births are to
			 unmarried women, however, this figure varies by age. Six in 10 births to women
			 ages 20 to 24, nearly 1 in 10 births to women ages 25 to 28, and 1 in 5 births
			 to women in their 30s are to unmarried women.
			(5)More than 1 in 4
			 families with children have only 1 parent present, and more than 1 in 5
			 children live with their mother only.
			(6)Recent studies
			 demonstrate that most unwed fathers in urban areas are highly involved with the
			 mother of their child before and after the child’s birth, with 80 percent
			 involved with their mother’s pregnancy, with 50 percent living with the child’s
			 mother at the time of the child’s birth. When the children of these fathers
			 were 5 years old, 50 percent had seen their fathers 10 or fewer days in the
			 past month, over 35 percent had not seen their fathers at all in the past
			 month, and nearly 23 percent had not seen their fathers at all in the past 2
			 years.
			(7)An estimated 30
			 percent of the children who live in households without their father have not
			 seen their father in at least 1 year, and only 40 percent have contact once or
			 more per month.
			(8)The inability of
			 parents to sustain a healthy relationship with their child’s other parent and
			 remain involved in their child's life can have severe negative consequences for
			 the parents, the child, their community, and taxpayers.
			(9)Early parenting
			 has serious consequences for young men and young women, their children, and
			 society. Too-early childbearing makes it harder for young parents to finish
			 their education. Fathers of children born to teen mothers have lower earnings
			 than fathers of children born to mothers who are in their early 20s and
			 children born to teen parents are more likely to end up in poverty than
			 children born to adult parents. Children of teen parents are at increased risk
			 of involvement with the child welfare system and the sons of teen mothers are
			 more likely to end up in prison. The daughters of teen mothers are more likely
			 to end up teen mothers themselves. In addition, teen childbearing costs
			 taxpayers at least $9,100,000,000 annually.
			(10)Single-parent
			 families are 5 times as likely to be poor as married-couple families.
			(11)Children raised
			 in single-parent families are more likely than children raised in 2-parent
			 families to do poorly in school, have emotional and behavioral problems, become
			 teenage parents, commit crimes, smoke cigarettes, abuse drugs and alcohol, and
			 have poverty-level incomes as adults.
			(12)High rates of
			 unemployment and low wages are primary reasons why parents do not marry, why
			 2-parent families break up, and why fathers fail to remain involved with their
			 children.
			(13)Domestic
			 violence is also a significant problem leading to the non-formation or break-up
			 of 2-parent families.
			(14)According to the
			 National Fatherhood Initiative National Marriage Survey in 2005, 42 percent of
			 women and 9 percent of men cite domestic violence as the reason for their
			 divorces.
			(15)A history of
			 incarceration is a major barrier to employment. Sixty percent of young
			 African-American men who dropped out of high school have served time. When
			 these men leave prison, they often have difficulty finding a job and supporting
			 their children.
			(16)Over ½ of State
			 prison inmates are parents. When noncustodial parents go to prison, their child
			 support obligations continue, even though they have little ability to pay the
			 support. When these parents leave prison, they typically owe more than $20,000
			 in child support debt. Noncustodial parents leaving prison often re-enter the
			 underground economy because of financial pressures or to avoid the child
			 support system, making it less likely that they will successfully rejoin
			 society and reunite with their families.
			(17)Children should
			 receive the child support paid by their parents, and the government should not
			 keep the money to recover welfare costs. Current pass-through limits on Federal
			 cost-sharing have been a barrier to States choosing to pass through child
			 support. Regular child support income appears to have a greater positive impact
			 on children dollar for dollar than other types of income. Researchers in
			 Wisconsin found that when monthly child support was passed through to families
			 receiving assistance under the Temporary Assistance for Needy Families program
			 established under part A of title IV of the Social Security Act (TANF) and
			 disregarded 100 percent in determining assistance for the families, fathers
			 paid more child support, established their legal relationship with their
			 children more quickly, and worked less in the underground economy. Moreover,
			 the State costs of a full pass-through and disregard of child support were
			 fully offset by increased payments by fathers and decreased public assistance
			 use by families.
			(18)The Department
			 of Health and Human Services National Child Support Enforcement Strategic Plan
			 for fiscal years 2005 through 2009 states that child support is no
			 longer a welfare reimbursement, revenue-producing device for the Federal and
			 State governments; it is a family-first program, intended to ensure families'
			 self-sufficiency by making child support a more reliable source of
			 income.
			(19)Current law
			 permits States to apply the cost of passing through child support to families
			 receiving assistance under the TANF program toward their maintenance of effort
			 (MOE) requirements, but only to the extent that the State disregards the child
			 support payments in determining the amount and type of TANF assistance.
			(20)Programs that
			 increase employment opportunity and reduce barriers by increasing employment
			 opportunity and reducing recidivism will benefit children and families.
			(21)Transitional
			 jobs programs have shown promise in reducing unemployment among chronically
			 unemployed or underemployed population groups, including formerly incarcerated
			 individuals, the homeless, and young African-American men.
			(22)To strengthen
			 families it is important to improve the upward economic mobility of the
			 custodial and noncustodial parent wage-earners, as well as youth at risk of
			 early parenthood or incarceration, by providing the skills and experience
			 necessary to access jobs with family-sustaining wages and benefits. In families
			 in which all the members do not live together, this is important to enable the
			 prompt and consistent payment of adequate child support.
			(23)It is important
			 and useful to foster local and regional economic development and job
			 advancement for workers, especially young custodial and noncustodial parents,
			 by funding local collaborations among business, education, and the community in
			 the development of pathways for preparing disadvantaged citizens to meet the
			 workforce needs of the local and regional economy.
			(24)Employers
			 benefit from working with and being supported by the local education,
			 post-secondary and workforce systems in identifying the academic and
			 occupational skill sets needed to fill the skilled jobs in the changing
			 economy. Local economic and community development is enhanced when residents
			 have access to higher wage employment, thus increasing the tax base, fueling
			 the economy, and contributing to greater family economic security.
			(25)Public-private
			 career pathways partnerships are an important tool for linking employers and
			 workers with the workforce education services they need and for integrating
			 community economic development and workforce education services. Transitional
			 jobs programs can serve as the first step in a career pathway by giving
			 unemployed individuals with multiple barriers to employment, valuable work
			 experience and related services.
			(26)The purpose of
			 child support is to provide necessary income support for and increase the
			 well-being of children living apart from a parent. To improve the ability of
			 low-income noncustodial parents to provide long-term support and care for their
			 children throughout their entire childhood, it is important that child support
			 polices support parental efforts to pursue education and employment and to stay
			 involved with their children.
			(27)Responsible
			 parenthood includes active participation in financial support and
			 child-rearing, as well as the formation and maintenance of a positive, healthy,
			 and nonviolent relationship between parent and child and a cooperative,
			 healthy, and nonviolent relationship between parents.
			(28)States should be
			 encouraged to implement voluntary programs that provide support for responsible
			 parenting, including by increasing the employment and financial security of
			 parents, and, when it is appropriate, with appropriate safeguards related to
			 child abuse and domestic violence, the parental involvement of noncustodial
			 parents.
			(29)Promoting
			 responsible parenthood saves the government money by reducing the need for
			 public assistance, increasing the educational attainment of children, reducing
			 juvenile delinquency and crime, reducing substance abuse, and lowering rates of
			 unemployment.
			(30)Programs to
			 encourage responsible fatherhood or responsible motherhood should promote and
			 provide support services for—
				(A)fostering loving
			 and healthy relationships between parents and children;
				(B)increasing
			 responsibility of noncustodial parents for the long-term care and financial
			 well-being of their children;
				(C)increasing
			 employment of low-income, noncustodial parents and improving compliance with
			 child support obligations; and
				(D)reducing barriers
			 to active 2-parent involvement and cooperative parenting.
				(31)The promotion of
			 healthy marriage and responsible parenthood should not denigrate the standing
			 or parenting efforts of single parents or other caregivers, lessen the
			 protection of children from abusive parents, or compromise the safety or health
			 of the custodial or noncustodial parent, but should increase the chance that
			 children will have 2 caring parents to help them grow up healthy and
			 secure.
			IPromoting
			 Responsible Fatherhood and Strengthening Low-Income Families
			101.Healthy
			 marriage promotion and responsible fatherhood programs
				(a)Ensuring
			 funding for responsible fatherhood programsSection 403(a)(2)(C)
			 of the Social Security Act (42 U.S.C. 603(a)(2)(C)) is amended—
					(1)in the
			 subparagraph heading, by striking Limitation on use of and inserting
			 Requirement to use
			 certain; and
					(2)in clause (i), by
			 striking may not award more than $50,000,000 and inserting
			 shall award at least $100,000,000.
					(b)Assurance of
			 voluntary participationSection 403(a)(2)(A)(ii)(II) of the
			 Social Security Act (42 U.S.C. 603(a)(2)(A)(ii)(II)) is amended—
					(1)in item (aa), by
			 striking and at the end;
					(2)in item (bb), by
			 striking the period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following new items:
						
							(cc)to
				not condition the receipt of assistance under the program funded under this
				part, under a program funded with qualified State expenditures (as defined in
				section 409(a)(7)(B)(i)), or under any other program funded under this title on
				enrollment in any such programs or activities; and
							(dd)to
				permit any individual who has begun to participate in a particular program or
				activity funded under this paragraph, including an individual whose
				participation is specified in the individual responsibility plan developed for
				the individual in accordance with section 408(b), to transfer to another such
				program or activity funded under this paragraph upon notification to the entity
				and the State agency responsible for administering the State program funded
				under this
				part.
							.
					(c)Activities
			 promoting responsible fatherhoodSection 403(a)(2)(C)(ii) of the
			 Social Security Act (42 U.S.C. 603(a)(2)(C)(ii)) is amended—
					(1)in subclause (I),
			 by striking marriage or sustain marriage and insert
			 healthy relationships and healthy marriages or to sustain healthy
			 relationships or healthy marriages;
					(2)in subclause
			 (II), by inserting educating youth who are not yet parents about the
			 economic, social, and family consequences of early parenting, helping
			 participants in fatherhood programs work with their own children to break the
			 cycle of early parenthood, after child support
			 payments,; and
					(3)in subclause
			 (III), by striking fathers and inserting low-income
			 fathers and other low-income noncustodial parents.
					(d)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2009.
				102.Elimination of
			 separate TANF work participation rate for 2-parent families
				(a)In
			 GeneralSection 407 of the Social
			 Security Act (42 U.S.C. 607) is amended—
					(1)in subsection
			 (a)—
						(A)beginning in the
			 heading, by striking Participation Rate Requirements and all
			 that follows through A State in paragraph (1) and inserting
			 Participation Rate
			 Requirements.—A State; and
						(B)by striking
			 paragraph (2);
						(2)in subsection
			 (b)—
						(A)in paragraph
			 (1)(A), by striking subsection (a)(1) and inserting
			 subsection (a);
						(B)in paragraph (2),
			 by striking the paragraph heading and all that follows through A
			 family and inserting Special rule.—A family;
						(C)in paragraph (4),
			 by striking paragraphs (1)(B) and (2)(B) and inserting
			 determining monthly participation rates under paragraph (1)(B);
			 and
						(D)in paragraph (5),
			 by striking rates and inserting rate; and
						(3)in subsection
			 (c)—
						(A)in paragraph
			 (1)(B), in the matter preceding clause (i), by striking subsection
			 (b)(2)(B) and inserting subsection (b)(1)(B)(i);
			 and
						(B)in paragraph
			 (2)(D)—
							(i)by
			 striking paragraphs (1)(B)(i) and (2)(B) of subsection (b) and
			 inserting subsection (b)(1)(B)(i); and
							(ii)by
			 striking and in 2-parent families, respectively,.
							(b)Effective
			 Date
					(1)In
			 generalThe amendments made by subsection (a) shall take effect
			 on the date of enactment of this Act and shall apply to the determination of
			 minimum participation rates for months beginning on or after that date.
					(2)Limitation on
			 penalty impositionNotwithstanding section 409(a)(3) of the
			 Social Security Act, the Secretary of Health and Human Services shall not
			 impose a penalty against a State under that section on the basis of the State's
			 failure to satisfy the participation rate required for fiscal year 2006, 2007,
			 2008, or 2009 if the State demonstrates that the State would have met such
			 requirement if, with respect to those months of fiscal year 2009 that began
			 prior to or on the date of enactment of this Act, the State were permitted to
			 count 2-parent families that met the requirements of section 407(c)(1)(A) of
			 the Social Security Act (42 U.S.C. 607(c)(1)(A)) in the determination of
			 monthly participation rates under section 407(b)(1)(B)(i) of such Act (42
			 U.S.C. 607(b)(1)(B)(i)).
					103.Ban on
			 recovery of medicaid costs for births
				(a)Ban on
			 recovery
					(1)In
			 generalSection 454 of the
			 Social Security Act (42 U.S.C. 654), as amended by section 7301 of Public Law
			 109–171, is amended—
						(A)by striking
			 and at the end of paragraph (33);
						(B)by striking the
			 period at the end of paragraph (34) and inserting a semicolon; and
						(C)by inserting
			 after paragraph (34) the following:
							
								(35)provide that,
				except as provided in section 1902(a)(25)(F)(ii), the State shall not use the
				State program operated under this part to collect any amount owed to the State
				by reason of costs incurred under the State plan approved under title XIX for
				the birth of a child for whom support rights have been assigned pursuant to
				section 471(a)(17) or 1912;
				and
								.
						(2)Rule of
			 constructionNothing in section 454(35) of the Social Security
			 Act (42 U.S.C. 654(34)), as added by paragraph (1), shall be construed as
			 affecting the application of section 1902(a)(25) of such Act (42 U.S.C.
			 1396a(a)(25)) with respect to a State (relating to the State Medicaid plan
			 requirement for the State to take all reasonable measures to ascertain the
			 legal liability of third parties to pay for care and services available under
			 the plan).
					(b)Clarification
			 that ban on recovery does not apply with respect to insurance of a parent with
			 an obligation To pay child supportClause (ii) of section
			 1902(a)(25)(F) of the Social Security Act (42 U.S.C. 1396a(a)(25)(F)) is
			 amended by inserting only if such third-party liability is derived
			 through insurance, before seek.
				(c)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section take effect on October 1, 2009.
					(2)Extension of
			 effective date for state law amendmentIn the case of a State
			 plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which
			 the Secretary of Health and Human Services determines requires State
			 legislation in order for the plan to meet the additional requirements imposed
			 by the amendments made by this section, the State plan shall not be regarded as
			 failing to comply with the requirements of such title solely on the basis of
			 its failure to meet these additional requirements before the first day of the
			 first calendar quarter beginning after the close of the first regular session
			 of the State legislature that begins after the date of enactment of this Act.
			 For purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of the session is considered to be a separate
			 regular session of the State legislature.
					104.Improved
			 collection and distribution of child support
				(a)Elimination of
			 pass-through limits and other changes effective beginning with fiscal year
			 2010
					(1)Elimination of
			 pass-through limits on federal cost-sharingSection 457(a)(6)(B)
			 of the Social Security Act (42 U.S.C. 657(a)(6)(B)) (as redesignated by clause
			 (iii) of section 7301(b)(1)(B) of the Deficit Reduction Act of 2005), is
			 amended to read as follows:
						
							(B)Families that currently receive
				assistanceNotwithstanding paragraph (1), in the case of a family
				that receives assistance from the State, a State shall not be required to pay
				to the Federal Government the Federal share of any amount collected on behalf
				of such family during a month to the extent that—
								(i)the State pays
				the amount to the family; and
								(ii)the amount is
				disregarded in determining the amount and type of assistance provided to the
				family under such
				program.
								.
					(2)Child support
			 state plan amendmentSection 454 of the Social Security Act (42
			 U.S.C. 654), as amended by section 103(a)(1), is amended by adding at the end
			 the following new paragraph:
						
							(36)provide that a
				State shall pay all collected child support to the payee, except as provided in
				section 457, and shall not use the State program operated under this part to
				retain payments to recover the cost of State-funded assistance or
				benefits.
							.
					(3)Disbursement of
			 support paymentsSection 454B(c) of the Social Security Act (42
			 U.S.C. 654B(c)) is amended by adding at the end the following new
			 paragraph:
						
							(3)Disbursement to
				familiesThe State disbursement unit shall pay all collected
				child support to the payee, except as otherwise provided in section 457, and
				may not disburse collections to the State to reimburse the State for assistance
				or benefits provided under a State-funded
				program.
							.
					(4)State option to
			 condition receipt of TANF on assignment of supportSection
			 408(a)(3) of the Social Security Act (42 U.S.C. 608(a)(3)) is amended—
						(A)in the paragraph
			 heading, by striking No
			 assistance for families not and inserting
			 State option to condition
			 assistance for families on; and
						(B)by striking
			 shall and inserting may.
						(5)Inclusion of
			 distributions to former TANF families in determination of TANF maintenance of
			 effortSection 409(a)(7)(B)(i)(V) of the Social Security Act (42
			 U.S.C. 609(a)(7)(B)(i)(V)) is amended by inserting , including the State
			 share of child support distributed to former TANF families under an election by
			 the State under section 454(34) (as in effect on the day before the date of
			 enactment of the Responsible Fatherhood and
			 Healthy Families Act of 2009) to apply the amendments made by
			 subsection (b)(1) of section 7301 of the Deficit Reduction Act of 2005 (as so
			 in effect) after 401(a).
					(6)State option To
			 discontinue older support assignmentsSection 457(b) of the
			 Social Security Act (42 U.S.C. 657(b)) is amended to read as follows:
						
							(b)Continuation of
				assignments
								(1)In
				generalAny rights to support obligations assigned to a State as
				a condition of receiving assistance from the State under parts A and E and in
				effect on September 30, 2009 (or such earlier date as the State may choose),
				may be discontinued after such date.
								(2)Distribution of
				amounts after assignment discontinuationIf a State chooses to
				discontinue the assignment of a support obligation described in paragraph (1),
				the State may treat amounts collected pursuant to the assignment as if the
				amounts had never been assigned and may distribute the amounts to the family in
				accordance with subsections (a) and
				(c).
								.
					(7)Effective
			 dateThe amendments and repeal made by this subsection take
			 effect on October 1, 2009, and shall apply to payments under parts A and D of
			 title IV of the Social Security Act for calendar quarters beginning on or after
			 that date, and without regard to whether regulations to implement the
			 amendments are promulgated by such date.
					(b)Reform of rules
			 for distribution of child support collected on behalf of children in foster
			 care beginning with fiscal year 2011
					(1)In
			 generalSection 457 of such Act (42 U.S.C. 657) is
			 amended—
						(A)by striking
			 subsections (d) and (e);
						(B)by redesignating
			 subsection (c) as subsection (d); and
						(C)by inserting
			 after subsection (b) the following:
							
								(c)Amounts
				collected for child for whom foster care maintenance payments are
				madeAmounts collected by a
				State as child support for months in any period on behalf of a child for whom a
				public agency is making foster care maintenance payments under part E shall be
				paid to the public agency responsible for supervising the placement of the
				child and used in the manner such public agency determines will serve the best
				interests of the child, which may include depositing the funds in a child asset
				account for the child's future needs or making all or a part thereof available
				to the individual responsible for meeting the child’s day-to-day needs. A State
				shall not be required to pay to the Federal Government the Federal share of any
				amounts collected on behalf of a child and used by the public agency in the
				best interests of the child in accordance with this
				subsection.
								.
						(2)Foster care
			 state plan amendmentSection 471(a)(17) of the Social Security
			 Act (42 U.S.C. 671(a)(17)) is amended—
						(A)by inserting
			 and consistent with the child's case plan after where
			 appropriate; and
						(B)by striking
			 secure an assignment to the State of any rights to support and
			 inserting establish paternity and establish, modify, and enforce child
			 support obligations.
						(3)Effective
			 dateThe amendments made by this subsection take effect on
			 October 1, 2010, and shall apply to collections made on behalf of children who
			 are receiving foster care maintenance payments under part E of title IV of the
			 Social Security Act for calendar quarters beginning on or after that date, and
			 without regard to whether regulations to implement the amendments are
			 promulgated by such date.
					(c)Full
			 distribution of child support collected and other changes beginning with fiscal
			 year 2015
					(1)Full
			 distribution of child support collected
						(A)In
			 generalSection 457 of the Social Security Act (42 U.S.C. 657) is
			 amended by striking subsection (a) and inserting the following:
							
								(a)Full
				distribution of amounts collected on behalf of any childSubject
				to subsection (c), the entire amount collected on behalf of any child as
				support by a State pursuant to a plan approved under this part shall be paid by
				the State to the family (or, in the case of a child receiving assistance under
				part E, to the public agency responsible for supervising the child’s
				placement), and shall not be retained by the State to reimburse costs of
				assistance provided under part A, part E, or any State-funded assistance or
				benefits.
								.
						(B)Conforming
			 amendments
							(i)Section
			 409(a)(7)(B)(i)(I)(aa) of such Act (42 U.S.C. 609(a)(7)(B)(i)(I)(aa)) is
			 amended by striking 457(a)(1)(B) and inserting
			 457(a).
							(ii)Section 454(5)
			 of such Act (42 U.S.C. 654(5)) is amended by striking (A) in any
			 case and all that follows through (B).
							(iii)Section 454 of
			 such Act (42 U.S.C. 654) is amended by striking paragraph (34).
							(iv)Section 457 of
			 such Act (42 U.S.C. 657), as amended by subsection (b)(1)(3) of this Act, is
			 amended by striking subsection (d).
							(C)Repeal of dra
			 amendmentsThe amendments made by subsections (a) and (b) of
			 section 7301 the Deficit Reduction Act (Public Law 109–171; 120 Stat. 141) are
			 repealed.
						(2)Requirement To
			 disregard percentage of child support collected in determining amount and type
			 of TANF assistanceSection 408(a) of the Social Security Act (42
			 U.S.C. 608(a)) is amended by adding at the end the following new
			 paragraph:
						
							(12)Requirement to
				disregard percentage of child support collected in determining amount and type
				of TANF assistanceA State to which a grant is made under section
				403 shall disregard at least the same percentage of amounts collected as
				support on behalf of a family as the percentage of earned income that the State
				disregards in determining the amount or type of assistance provided to the
				family under the State program funded under this part or under a program funded
				with qualified State expenditures (as defined in section
				409(a)(7)(B)(i)).
							.
					(3)Effective
			 dateThe amendments and repeal made by this subsection take
			 effect on October 1, 2014, and shall apply to payments under parts A and D of
			 title IV of the Social Security Act for calendar quarters beginning on or after
			 that date, and without regard to whether regulations to implement the
			 amendments are promulgated by such date.
					(d)Immediate
			 elimination of certain changes made by the Deficit Reduction Act of 2005 and
			 other improvements
					(1)Immediate
			 restoration of certain dra changes
						(A)Restoration of
			 Federal matching of certain state spending
							(i)In
			 generalSection 2104 of division B of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5) is amended to read as
			 follows:
								
									2104.Resumption of
				prior child support lawEffective October 1, 2008, section 455(a)(1)
				of the Social Security Act (42 U.S.C. 655(a)(1)) is amended by striking
				from amounts paid to the State under section 458
				or.
									.
							(ii)Repeal of dra
			 amendmentThe amendment made by section 7309 of the Deficit
			 Reduction Act of 2005 (Public Law 109–171; 120 Stat. 147) is repealed.
							(B)Repeal of
			 mandatory fee for child support collection
							(i)Elimination of
			 dra amendmentsSection 454(6)(B) of such Act (42 U.S.C.
			 654(6)(B)) is amended—
								(I)by striking
			 clause (ii);
								(II)by striking
			 (i) after (B); and
								(III)by
			 redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively,
			 and realigning the left margins of such clauses accordingly.
								(ii)Conforming
			 amendmentEffective as if enacted on October 1, 2009, section
			 457(a) of the Social Security Act, as amended by section 7301(b)(1)(A) of the
			 Deficit Reduction Act of 2005, is amended by striking paragraph (4).
							(iii)Repeal of dra
			 amendmentsThe amendments made by section 7310 of the Deficit
			 Reduction Act of 2005 (Public Law 109–171, 120 Stat. 147) are repealed.
							(C)Conforming
			 amendmentSection 466(a)(3)(B) of such Act (42 U.S.C.
			 666(a)(3)(B)) is amended by striking in accordance with and all
			 that follows through the semicolon and inserting after deduction of any
			 fees imposed by the State to cover the costs of collection, in accordance with
			 section 457;.
						(2)Other immediate
			 improvements
						(A)Prohibition on
			 considering a period of incarceration voluntary
			 unemploymentSection 466(a) of the Social Security Act (42 U.S.C.
			 666(a)) is amended by inserting after paragraph (19) the following new
			 paragraph:
							
								(20)Procedures
				relating to periods of incarceration of noncustodial parents
									(A)In
				generalProcedures which require that, in determining or
				modifying the amount of, or terms and conditions of, any support obligation of
				a noncustodial parent, the State—
										(i)shall not
				consider any period of incarceration of such parent as a period of voluntary
				unemployment that disqualifies the parent from obtaining a modification of the
				support obligation consistent with the parent's ability to pay child support;
				and
										(ii)subject to
				subparagraph (B) in the case of an incarcerated parent, may—
											(I)temporarily
				suspend any support obligation on the parent and the enforcement of any support
				obligation of the parent existing prior to the period of incarceration;
				and
											(II)temporarily
				prohibit the accrual of any interest on any support obligation of the parent
				existing prior to the period of incarceration during any such period.
											(B)Notice and
				opportunity to challenge suspensionSuch procedures shall require
				the State to provide a custodial parent with—
										(i)notice of any
				suspension of review, adjustment, or enforcement of a support obligation and of
				any prohibition on interest accrual on such obligation that is imposed in
				accordance with subparagraph (A)(ii); and
										(ii)an opportunity
				to request that the suspension or prohibition be terminated or modified on the
				basis that the noncustodial parent has sufficient income or resources to
				continue payment of the support obligation during the noncustodial parent's
				period of
				incarceration.
										.
						(B)Forgiving or
			 other modification of child support arrearages assigned to the
			 StateSection 466(a)(9) of the Social Security Act (42 U.S.C.
			 666(a)(9)) is amended in the flush matter following subparagraph (C), by
			 inserting the following new sentence at the end: Nothing in this
			 paragraph shall be construed as prohibiting a State from forgiving,
			 compromising, reducing or waiving arrearages permanently assigned to the State
			 under part A or E or under title XIX..
						(C)Review and
			 adjustment of child support arrearages upon requestSection
			 466(a)(10) of the Social Security Act (42 U.S.C. 666(a)(10)) is amended by
			 adding at the end the following new subparagraph:
							
								(d)Review and
				adjustment of arrearagesProcedures which require the State to
				review, and if appropriate, reduce the balance of arrearages permanently
				assigned to the State under part A or E, or under title XIX, pursuant to
				standards and procedures established by the State, in cases where the obligor
				lacks sufficient ability to pay the arrears, adjustment will promote timely
				payment of current support, or barriers, such as incarceration, may have
				limited the ability of the obligor to timely seek a modification of the order,
				and it is in the best interests of the child to make such reduction. Nothing in
				the preceding sentence shall be construed as affecting arrearages that have not
				been permanently assigned to the State under such part or
				title.
								.
						(D)Update of title
			 IV–D purposesSection 451 of the Social Security Act (42 U.S.C.
			 651) is amended by striking purpose of and all that follows
			 through for whom such assistance is requested, and inserting
			 purposes of enforcing the support obligations owed by noncustodial
			 parents to their children and the spouse (or former spouse) with whom such
			 children are living, locating parents, establishing paternity, providing
			 assistance in obtaining child and spousal support to all children for whom such
			 assistance is requested (whether or not eligible for assistance under a State
			 program funded under part A), obtaining health care coverage for children
			 participating in the State child support program, and carrying out other
			 activities that improve child well-being by increasing the ability of parents
			 to support their children financially and emotionally,.
						(3)Effective
			 dateExcept as provided in paragraph (1)(B)(ii), the amendments
			 and repeals made by this subsection shall take effect on the date of enactment
			 of this Act, or October 1, 2009 (whichever is earlier), and shall apply to
			 payments under parts A and D of title IV of the Social Security Act for
			 calendar quarters beginning on or after that date, and without regard to
			 whether regulations to implement the amendments are promulgated by such
			 date.
					(e)Study and
			 reportNot later than October 1, 2010, the Secretary of Health
			 and Human Services shall study and submit a report to Congress regarding the
			 following:
					(1)The effect of age
			 eligibility restrictions for the earned income tax credit established under
			 section 32 of the Internal Revenue Code of 1986 for individuals without
			 qualifying children on—
						(A)the ability of
			 young parents to pay child support;
						(B)compliance with
			 child support orders; and
						(C)the relationship
			 between young noncustodial parents and their children.
						(2)The impact of
			 State earned income tax credit programs, especially such programs with targeted
			 benefits for noncustodial parents, on—
						(A)the ability of
			 noncustodial parents to pay child support;
						(B)compliance with
			 child support orders; and
						(C)the relationship
			 between noncustodial parents and their children.
						(3)The challenges
			 faced by legal immigrants and individuals for whom English is not their primary
			 language in fulfilling child support and other noncustodial parenting
			 obligations.
					105.Grants to
			 States to conduct demonstration projects to promote economic opportunity for
			 low-income parents
				(a)Court-Supervised
			 or IV–D agency-Supervised employment programs for noncustodial parents
					(1)In
			 generalTo assist States in implementing section 466(a)(15) of
			 the Social Security Act (42 U.S.C. 666(a)(15)), the Secretary of Health and
			 Human Services shall award grants to States to establish, in coordination with
			 counties and other local or tribal governments, court-supervised or IV–D agency
			 supervised-employment programs for noncustodial parents who have barriers to
			 employment and a history of nonpayment of child support obligations, as
			 determined by a court or the IV–D agency, and who are determined by the court
			 or agency to be in need of employment services or placement in order to pay
			 such child support obligations. A noncustodial parent described in the
			 preceding sentence who is an ex-offender shall be eligible to participate in a
			 program established under this subsection.
					(2)Requirements
						(A)Option to
			 participate prior to contempt findingA State shall not be
			 eligible to receive a grant under this subsection unless any program
			 established with funds made available under the grant provides noncustodial
			 parents described in paragraph (1) with an option to participate in the program
			 prior to the court or agency entering a finding that the noncustodial parent is
			 in contempt for failure to pay a child support obligation and, potentially
			 subject to criminal penalties.
						(B)Program
			 goalsAn employment program established with funds made available
			 under a grant awarded under this subsection shall be designed to do the
			 following:
							(i)To
			 assist noncustodial parents described in paragraph (1) obtain and maintain
			 unsubsidized employment.
							(ii)To
			 increase the amount of financial support received by children.
							(iii)To help
			 noncustodial parents described in paragraph (1) improve relationships with
			 their children and their children's custodial parent.
							(C)6 months of
			 continuous, timely paymentsAn employment program established
			 with funds made available under this subsection shall not permit a noncustodial
			 parent placed in the program to graduate from the program and avoid penalties
			 for failure to pay a child support obligation until the noncustodial parent
			 completes at least 6 months of continuous, timely payment of the parent’s child
			 support obligations.
						(D)Use of
			 funds
							(i)Services provided
			 under an employment program established with funds made available under a grant
			 made under this subsection must include the following:
								(I)Job placement,
			 including job development and supervised job search as necessary.
								(II)Case management,
			 including educational assessment and advising, vocational assessment and career
			 exploration services, and court liaison services.
								(III)Counseling on
			 responsible parenthood.
								(IV)Referral for
			 support and educational services.
								(V)Employment
			 retention services.
								(ii)Services
			 provided under an employment program established with funds made available
			 under a grant made under this subsection may include the following:
								(I)Remedial
			 education services or educational referral.
								(II)Support funds
			 for services such as transportation, child care, or job readiness
			 training.
								(III)Transitional
			 jobs programs.
								(IV)Public-private
			 career pathway partnerships established in accordance with subsection
			 (b)(2).
								(V)Occupational
			 skill training, including college credit programs.
								(VI)Curricula
			 development.
								(E)AdministrationA
			 State that receives a grant under this subsection may contract with a public or
			 private nonprofit organization, including a faith-based or community-based
			 organization, to administer (in conjunction with the court of jurisdiction or
			 the IV–D agency) the court-supervised or IV–D agency-supervised employment
			 program.
						(b)Transitional
			 jobs and career pathways partnership grantsThe Secretary of
			 Labor shall award grants to States to conduct demonstration projects to carry
			 out one or more of the projects described in paragraphs (1) and (2).
					(1)Transitional
			 jobs grants
						(A)In
			 generalThe Secretary of Labor may award grants under this
			 subsection to establish and expand transitional jobs programs for eligible
			 individuals, including such programs conducted by local governments, State
			 employment agencies, nonprofit organizations, and faith-based or
			 community-based organizations or intermediaries, that—
							(i)combine
			 time-limited employment in transitional jobs that may be subsidized with public
			 funds, with activities that promote skill development and remove barriers to
			 employment, such as case management services and education, training, child
			 support-related services, and other activities, pursuant to individual plans;
			 and
							(ii)provide such
			 individuals with—
								(I)transitional jobs
			 placements and job placement assistance, to help the individuals make the
			 transition from subsidized employment in transitional jobs to stable
			 unsubsidized employment; and
								(II)retention
			 services after the transition to unsubsidized employment.
								(B)Eligible
			 individualsFor purposes of this paragraph, the term
			 eligible individuals means individuals within any of the following
			 categories of disproportionately chronically unemployed individuals:
							(i)Individuals who
			 have attained age 16, but not attained age 36, and who have documented barriers
			 to employment such as lack of a high school diploma, limited English
			 proficiency, aging out of foster care, or offender status, particularly such
			 individuals who are parents or expectant parents.
							(ii)Formerly
			 incarcerated individuals.
							(iii)Homeless or
			 formerly homeless individuals.
							(iv)Individuals with
			 disabilities.
							(v)Individuals
			 designated by a court or the IV–D agency to participate in transitional jobs
			 programs.
							(C)Limitations on
			 use of funds
							(i)Allowable
			 activitiesA State that receives a grant under this paragraph (or
			 a subgrantee of such State) (referred to in this paragraph as the
			 program operator) shall use the funds made available under the
			 grant to operate a transitional jobs program for eligible individuals
			 consistent with the following requirements:
								(I)JobsThe
			 program operator shall place eligible individuals in temporary jobs, the
			 incomes from which may be subsidized in whole or in part with public funds. An
			 eligible individual placed in such a job (referred to in this paragraph as
			 a participant) shall perform work directly for the program
			 operator or another public, nonprofit, or private sector organization (which
			 operator or organization may be referred to in this paragraph as a
			 worksite employer) within the community involved.
								(II)Hours
									(aa)In
			 generalSubject to item (bb), the transitional jobs program shall
			 provide a participant with not less than 30, and not more than 40, hours per
			 week of a combination of paid employment and the services described in
			 subclauses (III), (IV), and (V).
									(bb)Accommodation
			 of special circumstancesThe number of hours per week required
			 under item (aa) may be adjusted in the case of a participant who requires a
			 modified work week to accommodate special circumstances.
									(III)Job
			 preparation and servicesThe program operator shall—
									(aa)develop an
			 individual plan for each participant, which shall contain a goal that focuses
			 on preparation of the participant for unsubsidized jobs in demand in the local
			 economy that offer the potential for advancement and growth (including
			 increases in wages and benefits);
									(bb)develop
			 transitional jobs placements for participants that will best prepare them for
			 jobs described in item (aa) or participation in the public-private career
			 pathway partnerships established in accordance with paragraph (2); and
									(cc)provide case
			 management services and ensure that appropriate education, training, and other
			 activities are available to participants, consistent with each participant’s
			 individual plan.
									(IV)Job placement
			 assistance and retention servicesThe program operator shall
			 provide job placement assistance to help participants obtain unsubsidized
			 employment and shall provide retention services to the participants for a
			 minimum of 6 months after entry into the unsubsidized employment.
								(V)Education or
			 trainingIn any workweek in which a participant is scheduled to
			 work at least 30 hours in the program, not less than 20 percent of the
			 scheduled hours and not more than 50 percent of the scheduled hours shall
			 involve participation in—
									(aa)education or
			 training activities designed to improve the participant’s employability and
			 potential earnings;
									(bb)other activities
			 designed to reduce or eliminate any barriers that may impede the participant’s
			 ability to secure and advance in unsubsidized employment; or
									(cc)activities
			 designed to promote financial literacy and the use of products and services
			 that increase personal savings and build financial assets for family support,
			 education, homeownership, and retirement.
									(VI)Duration
									(aa)In
			 generalSubject to item (bb), the duration of any placement in
			 the program shall be for a minimum period of 3 consecutive months.
									(bb)3-month
			 extensionA program placement may be extended for up to 2
			 additional consecutive 3-month periods upon the conclusion of the original
			 3-month placement period if such extension would be consistent with the
			 individual’s plan for transition to unsubsidized employment.
									(VII)SupervisionThe
			 worksite employer or program operator shall supervise program participants,
			 consistent with the goal of addressing the limited work experience and skills
			 of the participants.
								(D)ReportsNot
			 later than 120 days after the end of the grant period, the State shall submit a
			 report to the Secretary of Labor that contains information on the number of
			 participants in the program who have entered unsubsidized employment, the
			 percentage of program participants who are employed during the second quarter
			 after exit, the percentage of program participants who are employed during the
			 fourth quarter after exit, the median earnings of program participants during
			 the second quarter after exit, the percentage of program participants who
			 obtain an education or training credential during participation or within one
			 year of exit, and demographic information regarding the participants.
						(E)Technical
			 assistanceThe Secretary of Labor shall enter into contracts with
			 entities with demonstrated experience in the provision of transitional jobs to
			 provide technical assistance to the program operators and worksite employers
			 for the programs assisted under this paragraph.
						(2)Public-private
			 career pathways partnerships
						(A)In
			 generalTo allow workforce education providers representing
			 career pathway partnerships—
							(i)to
			 create or expand career pathways, with groups of employers in specific industry
			 or occupational sectors, for disadvantaged workers, which may include any mix
			 of such employers’ existing lower wage employees, new hires or potential hires;
			 or
							(ii)to
			 fill in gaps in career pathways in particular localities or regions as needed
			 to ensure that career pathways are accessible to unemployed disadvantaged
			 workers and at risk youth who have lower skills or limited English proficiency,
			 including through the creation of workforce education services, such as
			 bridge programs that contextualize basic skills, English
			 language, or college remedial education services to specific career pathways,
			 and efforts to create opportunities for gaining work experience in a career
			 pathway.
							(B)Use of
			 fundsFunds made available under a grant under this paragraph may
			 be used by career pathways partnerships for any expense reasonably related to
			 the accomplishment of the specific objectives of the partnership and the
			 purpose described in this paragraph, including any of the activities described
			 in subsection (a)(2)(D).
						(C)Limitations
							(i)In
			 generalOf the funds made available to a career pathway
			 partnership to carry out the purpose described in this paragraph—
								(I)not more than 30
			 percent of such funds may be used to pay or subsidize wages during a period of
			 work experience or internship, not to exceed 90 days; and
								(II)not more than 10
			 percent of such funds may be used for administrative purposes, but this
			 limitation shall not apply to activities related to building and maintaining
			 partnerships, including such activities as conducting workforce needs
			 assessments, brokering public-private and interagency agreements, creating
			 customized curricula, and developing work experience opportunities.
								(ii)Prohibition on
			 subsidizing wages of current employeesNo funds made available to
			 carry out this paragraph shall be used to subsidize the wages of any individual
			 who, as of the date of the establishment of the career pathway partnership, is
			 an employee of any employer participating in the partnership.
							(D)Requirements
			 for awarding of subgrants
							(i)In
			 generalFunds shall be made available to career pathway
			 partnerships to carry out the purpose described in this paragraph based on a
			 performance-based accountability system that includes the following measures of
			 performance:
								(I)The number of
			 individuals to be trained.
								(II)The percentage
			 of such individuals who complete the program.
								(III)The percentage
			 of such individuals who enter or advance in employment.
								(IV)The wage and
			 benefit gains of individuals who complete the program before and within 6
			 months after their program completion, including the extent to which the
			 individuals achieved economic self-sufficiency.
								(V)The percentage of
			 individuals who complete the program and enter employment who retain employment
			 for at least 6 months.
								(VI)Where
			 applicable, the percentage of individuals who owe child support and complete
			 the program who improve in their payment of child support within 6 months after
			 their program completion.
								In establishing
			 goals for such measures, due consideration shall be given to the education,
			 work experience, and job readiness of the individuals expected to participate
			 in the program; the barriers of such individuals to employment, and the local
			 job market.(ii)Considerations
			 for funding renewalsA subgrantee's level of success in achieving
			 employment, advancement, wage, and employment retention goals shall be a
			 primary consideration for determining whether to renew a grant made to such
			 entity and the funding level for such grant.
							(iii)Priorities
			 for awards of subgrantsIn awarding subgrants under this
			 paragraph, a State shall give priority to applications that—
								(I)propose to serve
			 areas of high poverty, high youth unemployment, high drop out rates, or high
			 rates of low-income single-parent families;
								(II)include a
			 substantial cash or in-kind match by all employers, including joint
			 labor-management programs where applicable, in the partnerships, such as paid
			 release time for employed workforce education participants;
								(III)use
			 instructional materials and instructors directly used in the specific business
			 or industry sectors of the partnership employers;
								(IV)link successful
			 completion of workforce education services to wage increases, promotions or job
			 hires;
								(V)will result in
			 attainment of employer-recognized occupational and educational
			 credentials;
								(VI)address career
			 guidance and adult basic education and English language needs as well as
			 job-specific skills;
								(VII)demonstrate a
			 blending of resources from partner agencies in the workforce system and other
			 sectors and Federal programs, including superior procedures for coordinating
			 responsible fatherhood promotion activities, where appropriate, to support the
			 development of high quality pathways;
								(VIII)identify how
			 the subgrantee will maximize services to unemployed disadvantaged workers who
			 also face other barriers in the labor market, such as high school dropout,
			 offender status, aging out of foster care, low basic skill level, including
			 limited English proficiency, learning disabilities, physical, emotional or
			 behavior disabilities, or substance abuse recovery, which may be through direct
			 relationships with local providers of transitional jobs programs under which in
			 appropriate circumstances transitional jobs participants may access career
			 pathways programs upon completion of the transitional jobs program; and
								(IX)support
			 collaboration, as appropriate, between employers and labor organizations and
			 other workforce development professionals, including joint labor management
			 training and education programs where appropriate.
								(E)DefinitionsIn
			 this paragraph:
							(i)Adult
			 educationThe term adult education has the meaning
			 given that term in section 203 of the Workforce Investment Act of 1998 (20
			 U.S.C. 9202).
							(ii)Career
			 pathwayThe term career pathway means a linked set
			 of workforce education and job opportunities within a specific industry sector,
			 or for an occupational sector that cuts across multiple business and industry
			 sectors, which begins at the lowest skill and English language levels, and
			 extends through for-credit college opportunities such as earning relevant
			 associate or bachelor’s degrees, and prepares individuals for advancement in
			 jobs in demand in the local or regional labor market.
							(iii)Community-based
			 providerThe term community-based provider means a
			 not-for-profit organization, with local boards of directors, that directly
			 provides workforce education services.
							(iv)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given that term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
							(v)Charter
			 schoolThe term charter school has the meaning given
			 that term in section 5210 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7221i).
							(vi)Area
			 vocational education schoolThe term area vocational and
			 technical education school has the meaning given that term in section 3
			 of the Carl D. Perkins Vocational and Technical Education Act of 1998 (20
			 U.S.C. 2302).
							(vii)Disadvantaged
			 workersThe term disadvantaged workers means
			 unemployed individuals in low-income households or employed individuals in
			 low-income households with wages at or below 2/3 of the
			 median wage for the State or region applying for the grant.
							(viii)Career
			 pathway partnershipThe term career pathway
			 partnership means collaborations of 1 or more workforce education
			 providers, 1 or more employers, 1 or more labor organizations, where
			 applicable, as a result of such organization's representation of employees at
			 the worksite who have skills in which the training or employment programs are
			 proposed, and may include optional additional entities as needed to provide a
			 comprehensive range of workforce education and ancillary support
			 services.
							(ix)Workforce
			 educationThe term workforce education means a set
			 of career guidance and exploration services, adult education and English
			 language services, job training, registered apprenticeship programs, and credit
			 and non-credit postsecondary education services aimed at preparing individuals
			 to enter and sustain employment in specific occupations and to have the
			 sufficient skills to respond to shifting employment opportunities.
							(x)Workforce
			 education providerThe term workforce education
			 provider means community-based providers, institutions of higher
			 education, area vocational and technical education schools, charter schools,
			 and other public nonprofit entities that have a demonstrated capacity to
			 provide quality workforce education services.
							(c)Matching
			 requirement
					(1)In
			 generalThe Secretary of Health and Human Services and the
			 Secretary of Labor may not award a grant to a State under this section unless
			 the State agrees that, with respect to the costs to be incurred by the State in
			 conducting a demonstration project with funds provided under the grant, the
			 State will make available non-Federal contributions in an amount equal to 10
			 percent of the amount of Federal funds paid to the State under such
			 grant.
					(2)Non-federal
			 contributionsIn this subsection, the term non-Federal
			 contributions includes contributions by the State and by public and
			 private entities that may be in cash or in kind, but does not include any
			 amounts provided by the Federal Government, or services assisted or subsidized
			 to any significant extent by the Federal Government, or any amount expended by
			 a State before October 1, 2009.
					(d)Worker
			 protections and labor standards
					(1)Rate of pay;
			 benefits and working conditions
						(A)In
			 generalA worksite employer of a participant in a program or
			 activity funded under this section shall pay the participant at the rate paid
			 to employees of the worksite employer who are not participants in such program
			 or activity and who perform comparable work at the worksite, including periodic
			 increases where appropriate. If no other employees of the worksite employer
			 perform comparable work at the worksite, the worksite employer shall pay the
			 participant not less than the applicable Federal or State minium wage,
			 whichever is higher.
						(B)Benefits and
			 conditionsAn individual employed through participation in a
			 program or activity funded under this section shall be provided with benefits
			 and working conditions at the same level and to the same extent as such
			 benefits and conditions are provided to other employees of the employer of the
			 individual who have worked a similar length of time and perform the same
			 work.
						(2)Nonduplication
						(A)In
			 generalFunds provided through a grant made under this paragraph
			 shall be used only for a program or activity that does not duplicate, and is in
			 addition to, a program or activity otherwise available in the locality of the
			 program or activity funded under this section.
						(B)Private,
			 nonprofit entityFunds provided through a grant made under this
			 section shall not be provided to a private nonprofit entity to conduct programs
			 or activities that are the same as or substantially equivalent to activities
			 provided by a State or local government agency in the area in which such entity
			 is located, unless the requirements of paragraph (3) are met.
						(3)Nondisplacement
						(A)In
			 generalA worksite employer shall not displace an employee or
			 position (including partial displacement such as reduction in hours, wages, or
			 employment benefits) or impair contracts for services or collective bargaining
			 agreements, as a result of the use by such employer of a participant in a
			 program or activity funded under this section, and no participant in the
			 program or activity shall be assigned to fill any established unfilled position
			 vacancy.
						(B)Job
			 opportunitiesA job opportunity shall not be created under this
			 paragraph that will infringe in any manner on the promotional opportunity of an
			 employed individual.
						(C)Limitation on
			 services
							(i)Supplantation
			 of hiringA participant in any program or activity funded under
			 this section shall not perform any services or duties, or engage in activities,
			 that will supplant the hiring of employees that are not participants in the
			 program or activity.
							(ii)Duties
			 formerly performed by another employeeA participant in any
			 program or activity funded under this section shall not perform services or
			 duties, or engage in activities, that are services, duties, or activities that
			 had been performed by or were assigned to any employee who recently resigned or
			 was discharged, who is subject to a reduction in force, who has recall rights
			 pursuant to a collective bargaining agreement or applicable personnel
			 procedures, who is on leave (such as terminal, temporary, vacation, emergency,
			 or sick leave), who is on strike, or who is being locked out.
							(D)Concurrence of
			 local labor organizationNo placement shall be made under a
			 program or activity funded under this section until the entity conducting the
			 program or activity has obtained the written concurrence of any local labor
			 organization representing employees who are engaged in the same or
			 substantially similar work as that proposed to be carried out for the worksite
			 employer with whom a participant is to be placed under the program or
			 activity.
						(4)No impact on
			 union organizingA State conducting a demonstration project
			 funded under this section and any entity conducting a program or activity
			 funded under this section shall provide the Secretary with a certified
			 assurance that none of such funds shall be used to assist or deter union
			 organizing.
					(5)Accountability
						(A)In
			 generalFunds provided under this section shall not be used to
			 subsidize training or employment with an employer that has a demonstrable
			 record of noncompliance with Federal labor, civil rights, workplace safety, or
			 related laws.
						(B)Certified
			 satisfactory recordEmployers who receive training or wage
			 subsidies under programs or activities funded under this section shall have a
			 satisfactory record in labor relations and employment practices, as certified
			 by the Secretary of Labor.
						(C)Application of
			 worker protection lawsA participant in a program or activity
			 funded under this section shall be considered to be an employee of any employer
			 that the participant is placed with for all purposes under Federal and State
			 law, including laws relating to health and safety, civil rights, and worker’s
			 compensation.
						(D)Other job
			 quality standardsEmployers who receive training or wage
			 subsidies under programs or activities funded under this section shall meet all
			 applicable State or local job or employer quality standards regarding such
			 issues as wages, benefits, advancement opportunities, and turnover rates
			 established for programs funded under the Workforce Investment Act of 1998 (29
			 U.S.C. 2801 et seq.).
						(6)Grievance
			 procedureAn entity conducting a program or activity funded under
			 this section shall establish and maintain a procedure for the filing and
			 adjudication of grievances by employees of worksite employers who are not
			 participants in the program, or such employees’ representatives, or by
			 participants in such a program or activity alleging a violation of a provision
			 of this subsection that is similar to the grievance procedure established by a
			 State for purposes of section 407(f)(3) of the Social Security Act (42 U.S.C.
			 607(f)(3)).
					(7)Nonpreemption
			 of state lawThe provisions of this subsection shall not be
			 construed to preempt any provision of State law that affords greater
			 protections to employees or participants than are afforded by this
			 subsection.
					(8)Treatment of
			 amounts paid to participantsAmounts paid to a participant in a
			 program or activity funded under this section shall be—
						(A)considered earned
			 income for purpose of determining the participant's eligibility for the child
			 tax credit established under section 24 of the Internal Revenue Code of 1986,
			 the earned income tax credit established under section 32 of such Code, and any
			 other tax benefit established under such Code the eligibility for which is
			 based on earned income; and
						(B)disregarded for
			 purposes of determining the participant's, the participant's family's, or the
			 participant's household's eligibility for, or amount of, assistance or benefits
			 provided under any means-tested program funded in whole or in part with Federal
			 funds.
						(e)Application
					(1)Requirements
			 for all applications
						(A)In
			 generalA State desiring to receive a grant to conduct a
			 demonstration project under this section shall submit an application—
							(i)to
			 the Secretary of Health and Human Services, in the case of a grant under
			 subsection (a); or
							(ii)to
			 the Secretary of Labor, in the case of a grant under subsection (b);
							at such
			 time, in such manner, and containing such information or assurances as the
			 Secretary of Health and Human Services or the Secretary of Labor, as
			 appropriate, may require.(B)Compliance with
			 worker protections and labor standardsThe application shall
			 include an assurance that the State and any entity conducting a program or
			 activity under the project shall comply with the worker protections and labor
			 standards established in accordance with such protections under subsection
			 (d).
						(C)NondiscriminationThe
			 application shall include an assurance that the State and any entity conducting
			 a program or activity under the demonstration project shall comply with section
			 188(a)(2) of the Workforce Investment Act of 1998 (29 U.S.C. 2938(a)(2)) to the
			 same extent that such section would apply to the entity if the program or
			 activity conducted under the demonstration project was considered to be funded
			 or otherwise financially assisted under that Act.
						(D)Assurance grant
			 will supplement, not supplant, other State fundingThe
			 application shall include an assurance from the chief executive officer of the
			 State that funds made available under the grant will supplement, and not
			 supplant, other funds used by the State to establish or support employment
			 placements for low-income parents.
						(2)Specific
			 demonstration project requirements
						(A)Court-supervised
			 or IV–D agency-supervised employment programs for noncustodial
			 parentsIn order to conduct a demonstration project described in
			 subsection (a), a State shall include in the application submitted to the
			 Secretary of Health and Human Services the following:
							(i)Evidence of an
			 agreement between the State and 1 or more counties to establish an employment
			 program that meets the requirements of subsection (a).
							(ii)The number of
			 potential noncustodial parents to be served by the program.
							(iii)The purposes
			 specific to that State’s program.
							(iv)The median
			 income of the target population.
							(B)Public-private
			 career pathways partnershipsIn order to conduct a demonstration
			 project described in paragraph (2) of subsection (b), a State shall include in
			 the application submitted to the Secretary of Labor a description of—
							(i)the
			 number, characteristics, and employment and earnings status of disadvantaged
			 individuals in the State or applicable region where the program is to be
			 conducted;
							(ii)which business
			 and industry sectors, or occupational clusters that cut across sectors, will be
			 targeted by the career pathways partnership, based on overall economic benefit
			 to the community, the current and future demand for workers, the advancement
			 opportunities for workers, the wages at each step of the career pathway, and
			 availability of worker benefits;
							(iii)the
			 interventions that will be put in place to address any educational deficits,
			 limited English proficiency, or learning disabilities of individuals who
			 participate in the program and to ensure that such individuals have the
			 academic, technical, communications, and other job skills to function in the
			 jobs targeted by the partnership;
							(iv)how the members
			 of the partnership will collaborate on the development of curriculum and
			 delivery of training that will provide the necessary occupational, academic and
			 other work-related skills and credentialing needed for the specific labor
			 market areas;
							(v)the
			 supports that will be used to provide counseling, mentoring or other support to
			 individuals while in training or to assist them in navigating in complicated
			 work environments;
							(vi)the set of
			 career exposure activities that will be put in place to provide hands-on
			 experience such as work experience, on the job training, internships, or
			 work-study;
							(vii)the agreements
			 that are in place with employers, industry groups, and labor organizations,
			 where applicable, to ensure access to jobs and advancement opportunities in the
			 targeted businesses, industry or occupations;
							(viii)how the
			 workforce education providers in the partnership will assess the employment
			 barriers and needs of local disadvantaged individuals who participate in the
			 program and will identify resources for meeting those needs;
							(ix)how the
			 workforce education providers will work with partnership employers, business
			 and industry groups, labor organizations, where applicable, and local economic
			 development organizations to identify the priority workforce needs of the local
			 industry;
							(x)how
			 the partnerships will ensure that the appropriate program delivery models and
			 formal agreements are in place to ensure maximum benefits to the individuals
			 receiving career pathway partnership services and to the employers and labor
			 organizations, where applicable, in the partnership and the industries or
			 businesses they represent;
							(xi)how partnership
			 employers and labor organizations, where applicable, will be actively involved
			 in identifying specific workforce education needs, planning the curriculum,
			 assisting in training activities, providing job opportunities, and coordinating
			 job retention for individuals hired after training through the program and
			 follow-up support; and
							(xii)how the
			 partnership will build on existing career pathways programs, where applicable,
			 to serve the targeted population.
							(3)Applications by
			 Indian tribes or tribal organizationsThe Secretary of Health and
			 Human Services and the Secretary of Labor may exempt an Indian tribe or tribal
			 organization from any requirement of this section that the Secretary of Health
			 and Human Services or the Secretary of Labor determines would be inappropriate
			 to apply to the Indian tribe or tribal organization, taking into account the
			 resources, needs, and other circumstances of the Indian tribe or tribal
			 organization.
					(f)Priorities and
			 requirements for awarding grants
					(1)In
			 generalSubject to paragraphs (2) and (3), the Secretary of
			 Health and Human Services (in the case of a grant under subsection (a)) and the
			 Secretary of Labor (in the case of a grant under subsection (b)) shall give
			 priority to making grants under this section to entities that—
						(A)demonstrate
			 success with respect to meeting the goals of quality job placement, long-term
			 unsubsidized job retention, and, where applicable, increasing child support
			 payments, decreasing unpaid child support arrearages, and increasing the
			 involvement of low-income noncustodial parents with their children through
			 their participation in responsible fatherhood activities, including
			 participation in programs that provide culturally relevant curricula in core
			 subjects including—
							(i)conducting
			 activities with children;
							(ii)improving
			 communication skills;
							(iii)child support
			 management;
							(iv)providing
			 financially for the family's security and well-being;
							(v)managing stress
			 and anger, as well as domestic violence intervention services when
			 appropriate;
							(vi)maintaining
			 physical and mental health;
							(vii)parenting and
			 relationship skills;
							(viii)child
			 development; and
							(ix)barriers to
			 responsible parenthood, including substance abuse, unemployment, criminal
			 justice system involvement, and inadequate housing; and
							(B)coordinate with,
			 and link individuals as applicable to, other public and private benefits and
			 employment services for low-income adults among the different systems or
			 programs in which such adults are involved, including the criminal justice
			 system, the State programs funded under each part of title IV of the Social
			 Security Act (42 U.S.C. 601 et seq.) (including programs and activities funded
			 under section 403(a)(2) of the Social Security Act (42 U.S.C. 603(a)(2))),
			 educational assistance and student aid programs, and job training or employment
			 programs, including State employment agencies.
						(2)Performance
			 measuresIn making grants under this section, the Secretary of
			 Health and Human Services (in the case of a grant under subsection (a)) and the
			 Secretary of Labor (in the case of a grant under subsection (b)) shall ensure
			 that grantees demonstrate a plan for implementing measures to track their
			 performance with respect to meeting the goals of quality job placement,
			 long-term unsubsidized job retention, and, where applicable, increasing child
			 support payments, decreasing child support arrearages, and increasing the
			 involvement of low-income noncustodial parents with their children when
			 determined to be appropriate.
					(3)Reflective of
			 target populationsIn making grants under this section, the
			 Secretary of Health and Human Services (in the case of a grant under subsection
			 (a)) and the Secretary of Labor (in the case of a grant under subsection (b))
			 shall give priority to States with proposed demonstration projects that are
			 designed to target low-income adults, including custodial and noncustodial
			 parents, and low-income married couples.
					(4)Substantial
			 funding for each of the purposesIn making grants under
			 subsection (b), the Secretary of Labor shall ensure that a substantial share of
			 the amount appropriated under subsection (j) for a fiscal year is used for
			 carrying out each of the projects described in paragraphs (1) and (2) of
			 subsection (b).
					(g)Regulatory and
			 policy flexibilityThe Secretary of Labor and the Secretary of
			 Health and Human Services, in coordination with the Secretary of Education and
			 the Attorney General, shall work with grantees under this section to resolve
			 policy barriers that may impede blending of federal resources to support these
			 demonstration projects.
				(h)EvaluationThe
			 Secretary of Health and Human Services (in the case of a grant under subsection
			 (a)) and the Secretary of Labor (in the case of a grant under subsection (b))
			 shall provide for an independent and rigorous evaluation of the demonstration
			 projects conducted under this section that includes, to the maximum extent
			 feasible, random assignment or other appropriate statistical techniques, in
			 order to assess the effectiveness of the projects.
				(i)General
			 DefinitionsIn this section:
					(1)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam,
			 American Samoa, and includes an Indian tribe or tribal organization.
					(2)IV–D
			 agencyThe term IV–D agency means the State or local
			 agency responsible for administering the State program established under part D
			 of title IV of the Social Security Act (42 U.S.C. 651 et seq.).
					(3)Indian tribe;
			 tribal organizationThe terms Indian tribe and
			 tribal organization have the meaning given such terms in section 4
			 of the Indian Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
					(j)AppropriationOut
			 of any money in the Treasury of the United States not otherwise appropriated,
			 there are appropriated to carry out this section—
					(1)for programs
			 administered by the Secretary of Health and Human Services under subsection
			 (a), $15,000,000 for each of fiscal years 2010 through 2013; and
					(2)for programs
			 administered by the Secretary of Labor under subsection (b), $35,000,000 for
			 each of fiscal years 2010 through 2013.
					106.State
			 assessments of barriers to employment and financial support of
			 children
				(a)State
			 assessments and reportsAs a condition of the continued approval
			 of a State plan under part D of title IV of the Social Security Act (42 U.S.C.
			 651 et seq.), each State with an approved such plan, acting through the
			 appropriate State agencies, shall assess the State policies with respect to the
			 issues described in subsection (b) and submit a report to the Secretary of
			 Health and Human Services on the results of such assessment not later than
			 March 15, 2010.
				(b)Issues
			 describedFor purposes of subsection (a), the issues described in
			 this subsection are the following:
					(1)The process of
			 setting and modifying child support obligations, particularly with respect to
			 low-income parents, including—
						(A)the role and
			 criteria for using imputed income in determining child support
			 obligations;
						(B)the process of
			 modifying obligations;
						(C)the consideration
			 of income and employment status, including efforts to identify unreported
			 income;
						(D)the consideration
			 of incarceration;
						(E)the consideration
			 of disability;
						(F)the treatment of
			 arrearages, including interest charged, and laws or procedures that interfere
			 with forgiveness, adjustment, waiver, or compromise of arrears owed to the
			 State by low-income noncustodial parents who lack sufficient ability to pay
			 such arrearages;
						(G)the procedures
			 related to retroactive support; and
						(H)State
			 pass-through and disregard policies for recipients of means tested public
			 benefits.
						(2)The impact of
			 state criminal laws and law enforcement practices on the employment
			 acquisition, retention, and advancement prospects of individuals following
			 arrest, conviction, or incarceration, including—
						(A)any efforts,
			 including counseling or employment support, to assist ex-prisoners with reentry
			 to a community and successful reunification with their families; and
						(B)an assessment of
			 any efforts to seal or expunge arrest and conviction records and any efforts to
			 grant certificates or other acknowledgments of rehabilitation to ex-prisoners,
			 and to examine State occupational licensing and certification
			 procedures.
						(3)An assessment of
			 the impact of debt on employment retention, including child support and
			 non-child support debts imposed to recover costs related to welfare and
			 criminal justice.
					(4)An assessment of
			 State practices related to providing prisoners and ex-prisoners with valid
			 identification documents upon release from prison.
					(5)Identification of
			 any other barriers to healthy family formation or sustainable economic
			 opportunity for custodial and noncustodial parents that are created or
			 exacerbated by Federal or State laws, policies, or procedures, including an
			 examination of the rules of Federal and State means-tested programs, the
			 operation of the State workforce system, the availability of financial
			 education services, and the availability of domestic violence services and
			 child support procedures to help victims of domestic violence stay safe and
			 obtain the child support they are owed.
					(c)Grants to
			 states for commissions on state law improvements in the best interest of
			 children and familiesThe Secretary of Health and Human Services
			 shall award grants to States to establish or support commissions to review the
			 State assessment conducted in accordance with subsection (a) and to make
			 recommendations on ways to improve State law in the best interest of children
			 and families.
				(d)AppropriationsOut
			 of any money in the Treasury of the United States not otherwise appropriated,
			 there are appropriated to the Secretary of Health and Human Services for the
			 period of fiscal years 2010 through 2011, $3,000,000, to remain available until
			 expended, for the purpose of making—
					(1)payments to
			 States to offset all or a portion of the costs of conducting the State
			 assessments and reports required under subsection (a); and
					(2)grants to States
			 under subsection (c).
					107.Collection of
			 child support under the supplemental nutrition assistance program
				(a)Encouragement
			 of collection of child supportSection 5 of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2014) is amended—
					(1)in subsection
			 (e)—
						(A)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7), respectively;
						(B)in paragraph
			 (4)(B), by striking paragraph (6) and inserting paragraph
			 (7); and
						(C)by inserting
			 after paragraph (4) the following:
							
								(5)Deduction for
				child support received
									(A)In
				generalA household shall be allowed a deduction of 20 percent of
				all legally obligated child support payments received from an identified or
				putative parent of a child in the household if that parent is not a household
				member.
									(B)Order of
				determining deductionsA deduction under this paragraph shall be
				determined before the computation of the excess shelter deduction under
				paragraph (7).
									;
				and
						(2)in subsection
			 (k)(4)(B), by striking subsection (e)(6) and inserting
			 subsection (e)(7).
					(b)Simplified
			 verification of child support paymentsSection 5(n) of the Food
			 and Nutrition Act of 2008 (7 U.S.C. 2014(n)) is amended—
					(1)in the subsection
			 heading, by striking State options to simplify, and inserting
			 Simplified; and
					(2)by striking
			 Regardless of whether and inserting the following:
						
							(1)In
				generalA household that is paying legally obligated child
				support through the program under part D of title IV of the Social Security Act
				(42 U.S.C. 651 et seq.) shall receive—
								(A)a deduction under
				subsection (e)(4); or
								(B)an exclusion for
				paid child support under subsection (d)(6).
								(2)State
				optionsRegardless of
				whether
							.
					(c)Inclusion of
			 economic opportunities programs in definition of work
			 programSection 6(o)(2) of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2015(o)(2)) is amended—
					(1)in subparagraph
			 (C), by striking or  at the end;
					(2)in subparagraph
			 (D), by striking the period at the end and inserting ; or;
			 and
					(3)by adding at the
			 end the following:
						
							(E)participate in
				and comply with the requirements of a demonstration project under section 106
				of the Responsible Fatherhood and Healthy
				Families Act of
				2009;
							.
					(d)Effective
			 date
					(1)In
			 generalThis section and the amendments made by this section take
			 effect on October 1, 2009.
					(2)State
			 optionA State may implement the amendments made by subsections
			 (a) and (b) for participating households at the first recertification of the
			 households that occurs on or after October 1, 2009.
					108.Grants
			 supporting healthy family partnerships for domestic violence intervention and
			 preventionSection 403(a) of
			 the Social Security Act (42 U.S.C. 603(a)) is amended by adding at the end the
			 following new paragraph:
				
					(6)Grants
				supporting healthy family partnerships for domestic violence intervention and
				prevention
						(A)In
				generalThe Secretary shall award grants on a competitive basis
				to healthy family partnerships to—
							(i)develop and
				implement promising practices for assessing and providing services to
				individuals and families affected by domestic violence, including through
				caseworker training, the provision of technical assistance to community
				partners, and the implementation of safe visitation and exchange programs;
				or
							(ii)develop and
				implement promising practices for preventing domestic violence, particularly as
				a barrier to economic security, and fostering healthy relationships.
							(B)Education
				servicesIn awarding grants under subparagraph (A), the Secretary
				shall ensure that 10 percent of the funds made available under such grants are
				used for high schools and other secondary educational institutions and
				institutions of higher education to provide education services on the value of
				healthy relationships, responsible parenting, and healthy marriages
				characterized by mutual respect and non-violence, and the importance of
				building relationships skills such as communication, conflict resolution, and
				budgeting.
						(C)ApplicationThe
				respective entity and organization of a healthy family partnership entered into
				for purposes of receiving a grant under this paragraph shall submit a joint
				application to the Secretary, at such time and in such manner as the Secretary
				shall specify, containing—
							(i)a
				description of how the partnership intends to carry out the activities
				described in subparagraph (A);
							(ii)an assurance
				that funds made available under the grant shall be used to supplement, and not
				supplant, other funds used by the entity or organization to carry out programs,
				activities, or services described in subparagraph (A) or (B); and
							(iii)such other
				information as the Secretary may require.
							(D)General rules
				governing use of fundsThe rules of section 404, other than
				subsection (b) of that section, shall not apply to a grant made under this
				paragraph.
						(E)DefinitionsIn
				this paragraph:
							(i)Domestic
				violenceThe term domestic violence has the meaning
				given that term in section 402(a)(7)(B).
							(ii)Healthy family
				partnershipThe term healthy family partnership
				means a partnership between—
								(I)an entity
				receiving funds under a grant made under paragraph (2) to promote healthy
				marriage or responsible fatherhood; and
								(II)an organization
				or organizations with demonstrated expertise working with survivors of domestic
				violence.
								(F)AppropriationOut
				of any money in the Treasury of the United States not otherwise appropriated,
				there are appropriated for each of fiscal years 2010 through 2012, $25,000,000
				for purposes of awarding grants to healthy family partnerships under this
				paragraph.
						.
			109.Procedures to
			 address domestic violence prevention
				(a)Requirements To
			 ensure procedures To address domestic violence preventionSection
			 403(a)(2) of the Social Security Act (42 U.S.C. 603(a)(2)), as amended by
			 section 101, is amended—
					(1)by redesignating
			 subparagraph (D) as subparagraph (F); and
					(2)by inserting
			 after subparagraph (C) the following new subparagraphs:
						
							(D)Requirements
				for receipt of fundsAn entity may not be awarded a grant under
				this paragraph unless the entity, as a condition of receiving funds under such
				a grant—
								(i)identifies in its
				application the domestic violence experts at the local, State, or national
				level with whom it will consult in the development and implementation of its
				programs and activities;
								(ii)upon an award of
				funds, and in consultation with such domestic violence experts, develops a
				written protocol which describes—
									(I)how the entity
				will identify instances or risks of domestic violence;
									(II)the procedures
				for responding to such instances or risk, including making service referrals
				and providing protections and appropriate assistance for identified individuals
				and families;
									(III)how
				confidentiality issues will be addressed; and
									(IV)the domestic
				violence training that will be provided to ensure effective and consistent
				implementation of the protocol; and
									(iii)in its annual
				report to the Secretary, includes a description such domestic violence
				protocols and a description of any implementation issues identified with
				respect to domestic violence and how such issues were addressed.
								(E)Domestic
				violence definedIn this paragraph, the term domestic
				violence has the meaning given that term in section
				402(a)(7)(B).
							.
					(b)Conforming
			 amendmentsSection 403(a)(2) of such Act (42 U.S.C. 603(a)(2)),
			 as so amended, is amended—
					(1)in subparagraph
			 (A)(i)—
						(A)by striking
			 (B) and (C) and inserting (B), (C), and (D);
			 and
						(B)by striking
			 subparagraph (D) and inserting subparagraph
			 (F);
						(2)in subparagraphs
			 (B)(i) and (C)(i), by striking (D) each place it appears and
			 inserting (F); and
					(3)in subparagraph
			 (F) (as redesignated by subsection (a)(1)), by striking $150,000,000 for
			 each of fiscal years 2006 through 2010 and inserting
			 $150,000,000 for each of fiscal years 2006 through 2008 and $200,000,000
			 for each of fiscal years 2009 through 2014.
					IIRevenue
			 provisions
			201.Modifications
			 to the earned income tax credit
				(a)Increase in
			 earned income credit for workers with no qualifying children
					(1)Earned income
			 amount
						(A)In
			 generalThe table under section 32(b)(2)(A) of the Internal
			 Revenue Code of 1986 is amended by striking $4,220 and inserting
			 $7,250.
						(B)Transition for
			 earned income amountSection 32(b)(2) of such Code is amended by
			 adding at the end the following new subparagraph:
							
								(C)Transition for
				earned income amountFor purposes of subparagraph (A), in lieu of
				the earned income amount specified for eligible individuals with no qualifying
				children, the earned income amount for such individuals for 2010 is $5,900, for
				2011 is $6,200, for 2012 is $6,500, and for 2013 is
				$6,900.
								.
						(2)Phaseout
			 amount
						(A)In
			 generalThe table under section 32(b)(2)(A) of the Internal
			 Revenue Code of 1986 is amended by striking $5,280 and inserting
			 phaseout amount % of annual minimum wage.
						(B)Phaseout amount
			 percentageSection 32(b)(2) of such Code, as amended by this Act,
			 is amended by adding at the end the following new subparagraph:
							
								(D)Phaseout amount
				percentageFor purposes of subparagraph (A), the phaseout amount
				percentage is 70 percent for 2010, 72 percent for 2011, 75 percent for 2012, 85
				percent in 2013, and 100 percent in 2014 and
				thereafter.
								.
						(3)Annual minimum
			 wageSection 32(b)(2) of such Code, as amended by this Act, is
			 amended by adding at the end the following new subparagraph:
						
							(E)Annual minimum
				wageFor purposes of subparagraph (A), the annual minimum wage
				for any calendar year is an amount equal to the product of 2,000 and the
				minimum hourly wage effective on January 1 of such year under section 6(a)(1)
				of the Fair Labor Standards Act of
				1938.
							.
					(4)Inflation
			 adjustment
						(A)In
			 generalSection 32(j) of such Code is amended by redesignating
			 paragraph (2) as paragraph (3) and by inserting after paragraph (1) the
			 following new paragraph:
							
								(2)Earned income
				amount and phaseout amount for individuals with no qualifying
				childrenIn the case of any taxable year beginning after calendar
				year 2014, the earned income amount and the phaseout amount in effect for an
				eligible individual with no qualifying children in subsection (b)(2)(A) shall
				be increased by an amount equal to—
									(A)such amount,
				multiplied by
									(B)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2013 for calendar year 1992 in
				subparagraph (B)
				thereof.
									.
						(B)Conforming
			 amendments
							(i)Section
			 32(j)(1)(B)(i) of such Code is amended by inserting (other than the
			 amount described in paragraph (2)) after subsections
			 (b)(2)(A).
							(ii)Section
			 32(b)(3)(B)(iii) of such Code is amended by striking subsection
			 (j)(2) and inserting subsection (j)(3).
							(5)Conforming
			 amendmentSection 32(b)(2)(A) of such Code is amended by striking
			 Subject to subparagraph (B) and inserting Except as
			 otherwise provided in this paragraph.
					(6)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after December 31, 2009.
					(b)Enhanced credit
			 for certain workers with no qualifying children
					(1)In
			 generalSection 32 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
						
							(n)Additional
				credit for certain workers
								(1) In
				generalIn the case of a qualified individual, the credit allowed
				under subsection (a) shall be increased by an amount equal to 100 percent of
				the amount of the credit allowed under this section (without regard to this
				subsection).
								(2)Qualified
				individualFor purposes of this subsection, the term
				qualified individual means an eligible individual who—
									(A)is described in
				clause (ii) of subsection (c)(1)(A),
									(B)is the parent of
				a child and is required to make child support payments with respect to such
				child pursuant to an order which—
										(i)is in effect
				during the taxable year of such individual, and
										(ii)is enforced
				during such taxable year by a State agency responsible for administering the
				State plan under part D of title IV of the Social Security Act, and
										(C)has paid child
				support during the taxable year in an amount not less than the amount of
				current child support for such taxable year for every order requiring the
				individual to make child support payments.
									For
				purposes of subparagraph (C), a child support payment will be considered to
				have been made during the taxable year if such payment is withheld from or
				attributable to a pay period beginning in such taxable year and is made no
				later than 30 days after the date on which such taxable year ends.(3)RegulationsThe
				Secretary shall establish regulations to carry out the purposes of this
				subsection, including regulations which provide for the verification of the
				payment of child support in accordance with paragraph
				(2)(D).
								.
					(2)Verification of
			 payment
						(A)In
			 generalThe Secretary of Health and Human Services, in
			 consultation with the Secretary of the Treasury and the States, shall establish
			 such procedures as are appropriate to ensure that the Secretary of the Treasury
			 has the information that the Secretary of the Treasury determines necessary to
			 allow for verification of the status of individuals as qualified individuals
			 (as defined under section 32(n) of the Internal Revenue Code of 1986, as added
			 by paragraph (1)) and of payment of child support obligations in a timely
			 fashion.
						(B)Authority to
			 use Federal case registryThe Secretary of Health and Human
			 Services may include in the Federal Case Registry of Child Support Orders
			 established under section 453(h) of the Social Security Act (42 U.S.C. 653(h))
			 such information as the Secretary determines appropriate to allow for the
			 verification described in subparagraph (A).
						(C)State
			 proceduresThe Secretary of Health and Human Services, in
			 consultation with the States, shall establish procedures for informing a
			 noncustodial parent in a timely fashion when the parent has paid the amount of
			 child support owed by the parent for a taxable year so that the parent may
			 determine the extent to which the parent is a qualified individual for purposes
			 of qualifying for the additional credit established under section 32(n) of the
			 Internal Revenue Code of 1986, as added by paragraph (1).
						(3)Information
			 sharingSubsection (j) of section 453 of the Social Security Act
			 (42 U.S.C. 653(j)) is amended by adding at the end the following new
			 paragraph:
						
							(12)Administration
				of Federal tax lawsIn addition to the access provided under
				subsections (h)(3) and (i)(3), the Secretary of the Treasury shall have access
				to such information maintained under this chapter as the Secretary of the
				Treasury determines is necessary to verify eligibility for the credit allowed
				under section 32(n) of the Internal Revenue Code of 1986, under procedures
				established pursuant to such
				section.
							.
					(4)Effective
			 dateThe amendments made by paragraphs (1) and (3) shall apply to
			 taxable years beginning after December 31, 2009.
					(c)Marriage
			 penalty relief
					(1)In
			 generalSection 32(b)(2)(B) of the Internal Revenue Code of 1986
			 is amended—
						(A)by striking
			 after 2007 in clause (iii) and inserting in
			 2008,
						(B)by striking
			 and at the end of clause (ii),
						(C)by striking the
			 period at the end of clause (iii) and inserting , and,
			 and
						(D)by adding at the
			 end the following new clauses:
							
								(iv)the amount
				determined under paragraph (3)(B) in the case of taxable years beginning in
				2009 and 2010, and
								(v)$4,000 in the
				case of taxable years beginning after
				2010.
								.
						(2)Inflation
			 adjustmentSection 32(j)(1)(B)(ii) of such Code is
			 amended—
						(A)by striking
			 and at the end of clause (i),
						(B)by striking the
			 period at the end of clause (ii) and inserting , and, and
						(C)by adding at the
			 end the following new clause:
							
								(iii)in the case of
				the $4,000 amount in subsection (b)(2)(B)(v), by substituting calendar
				year 2010 for calendar year 1992 in subparagraph (B) of
				such section
				1.
								.
						(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after December 31, 2009.
					202.Clarification
			 of economic substance doctrine
				(a)In generalSection 7701 of the Internal Revenue Code
			 of 1986 is amended by redesignating subsection (o) as subsection (p) and by
			 inserting after subsection (n) the following new subsection:
					
						(o)Clarification
				of Economic Substance Doctrine; etc
							(1)General
				rules
								(A)In
				generalIn any case in which a court determines that the economic
				substance doctrine is relevant for purposes of this title to a transaction (or
				series of transactions), such transaction (or series of transactions) shall
				have economic substance only if the requirements of this paragraph are
				met.
								(B)Definition of
				economic substanceFor purposes of subparagraph (A)—
									(i)In
				generalA transaction has economic substance only if—
										(I)the transaction
				changes in a meaningful way (apart from Federal tax effects) the taxpayer's
				economic position, and
										(II)subject to
				clause (iii), the taxpayer has a substantial purpose (other than a Federal tax
				purpose) for entering into such transaction.
										(ii)Special rule
				where taxpayer relies on profit potentialA transaction shall not
				be treated as having economic substance solely by reason of having a potential
				for profit unless the present value of the reasonably expected pre-Federal tax
				profit from the transaction is substantial in relation to the present value of
				the expected net Federal tax benefits that would be allowed if the transaction
				were respected. In determining pre-Federal tax profit, there shall be taken
				into account fees and other transaction expenses and to the extent provided by
				the Secretary, foreign taxes.
									(iii)Special rules
				for determining whether non-federal tax purposeFor purposes of
				clause (i)(II)—
										(I)a purpose of
				achieving a financial accounting benefit shall not be taken into account in
				determining whether a transaction has a substantial purpose (other than a
				Federal tax purpose) if the origin of such financial accounting benefit is a
				reduction of Federal tax, and
										(II)the taxpayer
				shall not be treated as having a substantial purpose (other than a Federal tax
				purpose) with respect to a transaction if the only such purpose is the
				reduction of non-Federal taxes and the transaction will result in a reduction
				of Federal taxes substantially equal to, or greater than, the reduction in
				non-Federal taxes because of similarities between the laws imposing the
				taxes.
										(2)Definitions and
				special rulesFor purposes of this subsection—
								(A)Economic
				substance doctrineThe term economic substance
				doctrine means the common law doctrine under which tax benefits under
				subtitle A with respect to a transaction are not allowable if the transaction
				does not have economic substance or lacks a business purpose.
								(B)Exception for
				personal transactions of individualsIn the case of an
				individual, this subsection shall apply only to transactions entered into in
				connection with a trade or business or an activity engaged in for the
				production of income.
								(3)Other
				provisions not affectedExcept as specifically provided in this
				subsection, the provisions of this subsection shall not be construed as
				altering or supplanting any other rule of law or provision of this title, and
				the requirements of this subsection shall be construed as being in addition to
				any such other rule of law or provision of this title.
							(4)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this subsection. Such regulations may include
				exemptions from the application of this
				subsection.
							.
				(b)Effective
			 DateThe amendments made by this section shall apply to
			 transactions entered into after the date of the enactment of this Act.
				203.Penalty for
			 understatements attributable to transactions lacking economic substance,
			 etc
				(a)In
			 GeneralSubchapter A of chapter 68 of the Internal Revenue Code
			 of 1986 is amended by inserting after section 6662A the following new
			 section:
					
						6662B.Penalty for
				understatements attributable to transactions lacking economic substance,
				etc
							(a)Imposition of
				PenaltyIf a taxpayer has an noneconomic substance transaction
				understatement for any taxable year, there shall be added to the tax an amount
				equal to 30 percent of the amount of such understatement.
							(b)Reduction of
				Penalty for Disclosed TransactionsSubsection (a) shall be
				applied by substituting 20 percent for 30 percent
				with respect to the portion of any noneconomic substance transaction
				understatement with respect to which the relevant facts affecting the tax
				treatment of the item are adequately disclosed in the return or a statement
				attached to the return.
							(c)Noneconomic
				Substance Transaction UnderstatementFor purposes of this
				section—
								(1)In
				generalThe term noneconomic substance transaction
				understatement means any amount which would be an understatement under
				section 6662A(b)(1) if section 6662A were applied by taking into account items
				attributable to noneconomic substance transactions rather than items to which
				section 6662A would apply without regard to this paragraph.
								(2)Noneconomic
				substance transactionThe term noneconomic substance
				transaction means any transaction if there is a lack of economic
				substance (within the meaning of section 7701(o)(1)(B)) for the transaction
				giving rise to the claimed benefit.
								(d)Rules
				Applicable To Assertion, Compromise, and Collection of Penalty
								(1)In
				generalOnly the Chief Counsel for the Internal Revenue Service
				may assert a penalty imposed under this section or may compromise all or any
				portion of such penalty. The Chief Counsel may delegate the authority under
				this paragraph only to an individual holding the position of chief of a branch
				within the Office of the Chief Counsel for the Internal Revenue Service.
								(2)Specific
				requirements
									(A)Assertion of
				penaltyThe Chief Counsel for the Internal Revenue Service (or
				the Chief Counsel's delegate under paragraph (1)) shall not assert a penalty
				imposed under this section unless, before the assertion of the penalty, the
				taxpayer is provided—
										(i)a
				notice of intent to assert the penalty, and
										(ii)an opportunity
				to provide to the Commissioner (or the Chief Counsel's delegate under paragraph
				(1)) a written response to the proposed penalty within a reasonable period of
				time after such notice.
										(B)Compromise of
				penaltyA compromise shall not result in a reduction in the
				penalty imposed by this section in an amount greater than the amount which
				bears the same ratio to the amount of the penalty determined without regard to
				the compromise as—
										(i)the reduction
				under the compromise in the noneconomic substance transaction understatement to
				which the penalty relates, bears to
										(ii)the amount of
				the noneconomic substance transaction understatement determined without regard
				to the compromise.
										(3)Rules relating
				to relevancy requirement
									(A)Determination
				of relevance by chief counselThe Chief Counsel for the Internal
				Revenue Service (or the Chief Counsel's delegate under paragraph (1)) may
				assert, compromise, or collect a penalty imposed by this section with respect
				to a noneconomic substance transaction even if there has not been a court
				determination that the economic substance doctrine was relevant for purposes of
				this title to the transaction if the Chief Counsel (or delegate) determines
				that either was so relevant.
									(B)Final order of
				courtIf there is a final order of a court that determines that
				the economic substance doctrine was not relevant for purposes of this title to
				a transaction (or series of transactions), any penalty imposed under this
				section with respect to the transaction (or series of transactions) shall be
				rescinded.
									(4)Applicable
				rulesThe rules of paragraphs (2) and (3) of section 6707A(d)
				shall apply to a compromise under paragraph (1).
								(e)Coordination
				With Other PenaltiesExcept as otherwise provided in this part,
				the penalty imposed by this section shall be in addition to any other penalty
				imposed by this title.
							(f)Cross
				References
								(1)For coordination
				of penalty with understatements under section 6662 and other special rules, see
				section 6662A(e).
								(2)For reporting of
				penalty imposed under this section to the Securities and Exchange Commission,
				see section
				6707A(e).
								.
				(b)Coordination
			 With Other Understatements and Penalties
					(1)The second
			 sentence of section 6662(d)(2)(A) of the Internal Revenue Code of 1986 is
			 amended by inserting and without regard to items with respect to which a
			 penalty is imposed by section 6662B before the period at the
			 end.
					(2)Subsection (e) of
			 section 6662A of such Code is amended—
						(A)in paragraph (1),
			 by inserting and noneconomic substance transaction
			 understatements after reportable transaction
			 understatements both places it appears,
						(B)in paragraph
			 (2)(A)—
							(i)by
			 inserting 6662B or before 6663 in the text,
			 and
							(ii)by
			 striking penalty in the heading and inserting
			 and economic substance
			 penalties,
							(C)in paragraph
			 (2)(B)—
							(i)by
			 inserting and section 6662B after This section,
			 and
							(ii)by
			 striking penalty in the heading and inserting
			 and economic substance
			 penalties,
							(D)in paragraph (3),
			 by inserting or noneconomic substance transaction understatement
			 after reportable transaction understatement, and
						(E)by adding at the
			 end the following new paragraph:
							
								(4)Noneconomic
				substance transaction understatementFor purposes of this
				subsection, the term noneconomic substance transaction
				understatement has the meaning given such term by section
				6662B(c).
								.
						(3)Subsection (e) of
			 section 6707A of such Code is amended—
						(A)by striking
			 or at the end of subparagraph (B), and
						(B)by striking
			 subparagraph (C) and inserting the following new subparagraphs:
							
								(C)is required to
				pay a penalty under section 6662B with respect to any noneconomic substance
				transaction, or
								(D)is required to
				pay a penalty under section 6662(h) with respect to any transaction and would
				(but for section 6662A(e)(2)(B)) have been subject to penalty under section
				6662A at a rate prescribed under section 6662A(c) or to penalty under section
				6662B,
								.
						(c)Clerical
			 AmendmentThe table of sections for part II of subchapter A of
			 chapter 68 of the Internal Revenue Code of 1986 is amended by inserting after
			 the item relating to section 6662A the following new item:
					
						
							Sec. 6662B. Penalty for understatements
				attributable to transactions lacking economic substance,
				etc.
						
						.
				(d)Effective
			 DateThe amendments made by this section shall apply to
			 transactions entered into after the date of the enactment of this Act.
				204.Denial of
			 deduction for interest on underpayments attributable to noneconomic substance
			 transactions
				(a)In
			 GeneralSection 163(m) of the Internal Revenue Code of 1986
			 (relating to interest on unpaid taxes attributable to nondisclosed reportable
			 transactions) is amended—
					(1)by striking
			 attributable and all that follows and inserting the
			 following:
						
							attributable
			 to—(1)the portion of
				any reportable transaction understatement (as defined in section 6662A(b)) with
				respect to which the requirement of section 6664(d)(2)(A) is not met, or
							(2)any noneconomic
				substance transaction understatement (as defined in section
				6662B(c)).
							,
				and
					(2)by inserting
			 and Noneconomic Substance
			 Transactions in the heading thereof after
			 Transactions.
					(b)Effective
			 DateThe amendments made by this section shall apply to
			 transactions after the date of the enactment of this Act in taxable years
			 ending after such date.
				
